Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 27, 2019.
Claims 1-5 are currently pending and have been examined. 
This action is made NON-FINAL in response to the Applicant Arguments/Remarks received on March 27, 2019.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016190519, filed on September 29, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 27, 2019 and August 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“connection point setting unit” in claim 1.
“interpolation process unit” in claim 1.
“primary evaluation unit” in claims 3 and 5.
“secondary evaluation unit” in claims 3-5
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “connection point setting unit,” “interpolation process unit,” “primary evaluation unit,” and “secondary evaluation unit” combined with functional language “configured to”. without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 3-5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  112, sixth paragraph limitation:
No structure for “connection point setting unit” can be easily ascertained from the specification. There is brief mention in the detailed description although this does not provide enough structure for a definition. 
In this Office action, the “connection point setting unit” is being interpreted as  any computing system that can evaluate where to place a connecting point within a trajectory.
No structure for “interpolation process unit” can be easily ascertained from the specification. There is brief mention in the detailed description although this does not provide enough structure for a definition. 
In this Office action, “interpolation process unit” is being interpreted as any computing system that can specify the position of the trajectory by evaluating the presented trajectory. 
Page 17, lines 10-28 for the “primary evaluation unit”
Page 20, lines 26-30 and page 21, lines 1-11 for the “secondary evaluation unit”
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The phrase, “connection point setting unit” of claim 1, is a phrase not adequately defined in the specifications. It seems as though the “connection point setting unit” is any computing system that can that evaluate where to place a connecting point within a trajectory. It would not be obvious to one of ordinary skill in the art as there is no descriptor in the specifications that explain how the “connection point setting unit” works. Since these important details about how the invention operates are not disclosed, the claim is rejected for failing to be supported by the specification, thus fails its written description requirement. As currently presented, claim 1 is rejected for failing to comply with its written description requirement. As such, a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lack of written description must be made. In view of the above, claims 2-5 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. See MPEP §2161.01-§2163.07(b).
The phrase, “interpolation process unit” of claim 1, is a phrase not adequately defined in the specifications. It seems as though the “interpolation process unit” is any computing system that can specifiy the position of the trajectory by evaluating the presented trajectory. It would not be obvious to one of ordinary skill in the art as there is no descriptor in the specifications that explain how the “connection point setting unit” works. Since these important details about how the invention operates are not disclosed, the claim is rejected for failing to be supported by the specification, thus fails its written description requirement. As currently presented, claim 1 is rejected for failing to comply with its written description requirement. As such, a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lack of written description must be made. In view of the above, claims 2-5 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. See MPEP §2161.01-§2163.07(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 specifically, recites the limitation “connection point setting unit,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “connection point setting unit” here. There is no structure applied to this unit. As currently presented, claim 1 fails to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “connection point setting unit” is any computing system that can evaluate where to place a connecting point within a trajectory. In view of the above, claims 1-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. Structure should be applied to the unit to provide a clearer meaning.
Claim 1 specifically, recites the limitation “interpolation process unit,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “connection point setting unit” here. There is no structure applied to this unit. As currently presented, claim 1 fails to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “connection point setting unit” is any computing system that can specify the position of the trajectory by evaluating the presented trajectory. In view of the above, claims 1-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. Structure should be applied to the unit to provide a clearer meaning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krystos et al. (US5555503), hereinafter Krystos.
Regarding claim 1:
Krystos discloses:
A vehicle control device (10) configured to successively generate a travel trajectory of a vehicle (120) and control the vehicle (120) on a basis of the travel trajectory, the vehicle control device (10) comprising; (see at least [Column 16, lines 18-26])
a connection point setting unit (94) configured to set a connection point (136) that exists between a start point (124) and an end point (130) of a point sequence expressing a position of at least a part of the travel trajectory; (see at least [Column 49, lines 6-11] and [Column 52, lines 53-56])
an interpolation process unit (88) configured to specify the position of the travel trajectory by interpolating a section from a trajectory beginning point (132) of the travel trajectory to the connection point (136) that is set by the connection point setting unit (94), by a clothoid curve that satisfies a border condition regarding the trajectory beginning point (132) and the connection point (136); (see at least [Column 52, lines 59-67] and [Column 53, lines 1-10])
Regarding claim 2:
Krystos discloses:
wherein the interpolation process unit (88) is configured to interpolate a section from the connection point (136) to the end point (130), by a polynomial expression interpolation curve; (see at least [Column 52, lines 59-67] and [Column 53, lines 1-10])
Regarding claim 3:
Krystos discloses:
a primary evaluation unit (91) configured to perform a primary evaluation for a candidate group (100) of the travel trajectory; (see at least [Column 47, lines 15-25])
a secondary evaluation unit (95) configured to perform a secondary evaluation for a part of the candidate group (100) of the travel trajectory for which the primary evaluation has been performed by the primary evaluation unit (91), wherein; (see at least [Column 52, lines 46-50])
the primary evaluation unit (91) is configured to perform the primary evaluation for each travel trajectory in which the section from the trajectory beginning point (132) to the connection point (136) is interpolated by the polynomial expression interpolation curve; (see at least [Column 52, lines 33-38, 42-50, and 59-67] and [Column 53, lines 1-10])
the secondary evaluation unit (95) is configured to perform the secondary evaluation for each travel trajectory in which the section from the trajectory beginning point (132) to the connection point (136) is interpolated by the clothoid curve; (see at least [Column 52, lines 33-38, 42-50, and 59-67] and [Column 53, lines 1-10])
Regarding claim 4:
Krystos discloses:
wherein the secondary evaluation unit (95) is configured to perform the secondary evaluation in which at 20least one of calculation quantity, a calculation time, and number of items is different from that of the primary evaluation; (see at least [Column 52, lines 46-50])
Regarding claim 5:
Krystos discloses:
the primary evaluation unit (91) is configured to perform the primary evaluation that does not include an evaluation item regarding smoothness of the trajectory around the trajectory beginning point (132); (see at least [Column 47, lines 15-25])
the secondary evaluation unit (95) is configured to 37 perform the secondary evaluation that includes the evaluation item regarding the smoothness of the trajectory around the trajectory beginning point (132); (see at least [Column 52, lines 46-50])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Morikawa et al. (US8873805) discloses of an apparatus that can do trajectory interpolation by storing time and location information and making calculations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669